Filed 1/13/22 In re Chase M. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

In re Chase M., a Person                                     B311800
Coming Under the Juvenile                                    (Los Angeles County Super.
Court Law.                                                   Ct. No. 20CCJP06324A)



LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

Dwayne M.,

         Defendant and Appellant.
     APPEAL from an order the Superior Court of Los Angeles
County, Stephen C. Marpet, Judge Pro Tempore. Affirmed.

      Paul A. Swiller, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent.

                              ******
      Dwayne M. (father) appeals the juvenile court’s denial of
his request to place his five-year-old son with him. Although it is
a close question, we conclude that substantial evidence supports
the court’s ruling and affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.    Facts
      A.     Family circumstances
      Stacey A. (mother) has three children—Hayleigh A. (born
December 2013), Chase M. (born January 2016), and Dallas A.
(born March 2020). Each child has a different father.
      Chase is father’s son. Father was arrested and placed in
custody on a robbery charge in 2016, when Chase was three or
four months old. Father was released from custody in 2020.
Father has never made any effort to contact Chase, either while
he was in custody or after his release. Father has also never
contributed any child support. Father lives in Connecticut,
where he has two daughters by other women; father does not
have custody of either daughter, but visits them regularly.




                                 2
      Mother moved from Connecticut to California in 2018. The
maternal grandmother (MGM) has helped mother with the
children. Since May 2019, MGM has had a legal guardianship
and full custody of Hayleigh. From October 2018 to October
2020, and at mother’s request, MGM also had full custody of
Chase as well as Hayleigh. Both Chase and Hayleigh expressed
how much they love each other and love living with each other.
      During this period, Chase had some behavioral problems:
He would sometimes be “aggressive” toward others by “bang[ing]
on things,” “[kicking] objects,” “talk[ing] back,” and
“inappropriately touch[ing] MGM.” On one occasion, Chase
entered the bathroom at school to look at another student’s
“private area,” and then, upon returning to his classroom, “pulled
his pants down and showed his private area to [his] class.” MGM
is aware of Chase’s behavioral issues and willing to participate in
behavioral support services to address them.
      In October 2020, Chase resumed living with mother.
      B.     The Thanksgiving 2020 Incident
      Early in the morning on the day after Thanksgiving 2020,
mother and another woman—both of whom were intoxicated—got
into a fight. Mother ended up with a bloody nose. She then got
into her car and drove around for 45 minutes before ultimately
passing out in her car at a gas station. When police aroused
mother, her breath test indicated a blood alcohol level at nearly
three times the legal limit.
      Chase watched the fist fight, and was in the back of
mother’s car as she drove. He was still strapped in his car seat
when the police found mother unconscious and slumped over the
steering wheel.




                                3
       Mother has had a longstanding alcohol problem since her
teen years, and admits to drinking one-half pint of vodka every
night. Mother also has been diagnosed with bipolar disorder and
depression; for a time, she attended therapy and was on
prescription medications, but stopped both when she became
pregnant in 2020.
II.    Procedural Background
       A.    Assertion of jurisdiction over Chase on the basis
of mother’s conduct
       On December 1, 2020, the Los Angeles Department of
Children and Family Services (the Department) filed a petition
asking the juvenile court to assert dependency jurisdiction over
Chase1 on the basis of (1) mother’s “history of violent and
assaultive behavior,” as illustrated by her fist fight with the other
woman, (2) mother’s “current abuse[] of alcohol” that “renders”
her “incapable of providing regular care and supervision” for
Chase, as illustrated by the intoxication on the night of the fist
fight, (3) mother’s decision to place Chase “in a detrimental and
endangering situation” by driving while intoxicated and with
Chase in the back seat, and (4) mother’s “history of mental and
emotional problems” that “renders [her] incapable of providing
regular care and supervision” for Chase, and which mother has
declined to treat. The Department alleged that mother’s above-
stated conduct “endangers [Chase’s] physical health and safety
and places [him] at risk of serious physical harm, damage, and
danger,” thereby warranting the exercise of dependency


1     The petition also sought to assert jurisdiction over Dallas.
Because this appeal is by father and because Dallas is not
father’s child, Dallas is not at issue in this appeal.




                                 4
jurisdiction under Welfare and Institutions Code section 300,
subdivision (b)(1),2 as to all four bases and subdivision (a) as a
second basis for the violent and assaultive behavior basis.
       Mother pled no contest to all of the allegations except one—
namely, that her violent and assaultive behavior transgressed
subdivision (b)(1) of section 300, which was dismissed.
       On March 8, 2021, and on the basis of mother’s plea, the
juvenile court asserted dependency jurisdiction over Chase. The
court ordered Chase removed from mother and placed with MGM.
The court also ordered the Department to provide mother
reunification services that included a drug and alcohol program
of at least six months in duration, random drug testing,
parenting classes, mental health counseling, individual
counseling, and a mandate that mother take all prescribed
medications.
       B.     Father’s efforts to gain custody of Chase
       In its initial Detention Report filed with the juvenile court,
the Department reported that father sought custody of Chase,
relayed its preliminary opinion that father “appeared to be an
appropriate and non-offending parent,” but urged the court to
“further investigate father” with an eye toward releasing Chase
to him.
       Father first appeared in this case at the initial December 4,
2020 hearing. He again requested custody of Chase, and the
juvenile court granted father the right to have unmonitored
virtual visits with Chase.
       A few days later, the juvenile court found that father was
Chase’s “presumed father.”

2     All further statutory references are to the Welfare and
Institutions Code.




                                 5
       In the ensuing months, father did not avail himself of his
right to have unmonitored visits with Chase. He contacted MGM
once, but only to ask for information to provide his lawyer.
       At the dispositional hearing on March 8, 2021, father
requested custody of Chase as a nonoffending parent under
section 361.2. The Department, mother, and the attorney for
Chase opposed father’s request.
       The juvenile court denied father’s request. While
acknowledging that father was nonoffending, the court found that
placing Chase with father would be detrimental to Chase’s
“emotional well-being.” Specifically, the court reasoned that
father has no relationship with Chase despite having had “ample
opportunity” to develop such a relationship (even during the
pendency of the case); that Chase accordingly “doesn’t know
[father] at all”; and that moving Chase from MGM’s home where
he has lived for all but one month of the last two and one-half
years to live 3,000 miles away with a parent who is a stranger to
him would be detrimental to Chase’s emotional well-being. The
court nevertheless acknowledged that it would “reassess
placement” if father “start[ed] a dialogue” with Chase.
       The juvenile court ordered the Department to provide
father with conjoint counseling.
       After the juvenile court denied father’s motion for
rehearing on this issue, father filed this timely appeal.
                           DISCUSSION
       Father argues that the trial court erred in refusing to place
Chase with him because section 361.2 dictates a contrary result.
       Where, as here, the juvenile court removes a child from the
custody of one parent, section 361.2 requires the court to place
the child with the other, noncustodial parent if (1) that parent so




                                 6
requests, and (2) “placement with th[e noncustodial] parent”
would not be “detrimental to the safety, protection, or physical or
emotional well-being of the child.” (§ 361.2, subd. (a).) Because
section 361.2 both “evinces [a] legislative preference for
placement with the noncustodial parent when safe for the child”
(In re Patrick S. (2013) 218 Cal.App.4th 1254, 1262 (Patrick S.))
and implements the “constitutionally protected interest” that “[a]
nonoffending parent has . . . in assuming physical custody” of his
child (In re A.A. (2012) 203 Cal.App.4th 597, 605), the
Department bears the burden of proving, by clear and convincing
evidence, that placement with the noncustodial parent would be
detrimental to the child (In re C.M. (2014) 232 Cal.App.4th 1394,
1401-1402 (C.M.)). We review a juvenile court’s finding that
placing a child with the noncustodial parent will be detrimental
under section 361.2 for substantial evidence, and do so by asking
whether the record viewed in the light most favorable to the
finding is sufficient for a reasonable trier of fact to find detriment
by clear and convincing evidence. (In re A.C. (2020) 54
Cal.App.5th 38, 42-43 (A.C.); In re John M. (2006) 141
Cal.App.4th 1564, 1569-1570 (John M.); In re V.L. (2020) 54
Cal.App.5th 147, 154-155.)
       In assessing whether placing a child with his noncustodial
parent would be “detrimental to [his] safety, protection[,] or
physical or emotional well-being,” the juvenile court must
“examin[e] the circumstances of the parent and the child.” (In re
Nickolas T. (2013) 217 Cal.App.4th 1492, 1503, 1506.) Those
circumstances include (1) the child’s relationship with the
noncustodial parent, (2) the child’s needs and the competency of
the noncustodial parent to provide for those needs, (3) how
placing the child with the noncustodial parent will affect the




                                  7
child’s bonds with his siblings, and (4) the child’s wishes. (C.M.,
supra, 232 Cal.App.4th at p. 1402). Because the juvenile court is
to “weigh all relevant factors to determine if the child will suffer
net harm” (In re Luke M. (2003) 107 Cal.App.4th 1412, 1425
(Luke M.), italics added), no one circumstance is dispositive (e.g.,
A.C., supra, 54 Cal.App.5th at p. 43).
       Although the question is a close one, substantial evidence
supports the juvenile court’s finding, by clear and convincing
evidence, that Chase would have suffered emotional detriment if
placed with father in Connecticut. Chase is just five years old,
and does not know his father at all because his father was
incarcerated when Chase was only a few months old, father made
no attempt to contact Chase while father was incarcerated, and
father made no attempt to contact Chase after his release or
during the pendency of this case. Indeed, MGM was the one who
tried to keep father up to date by sending photos of Chase to the
paternal grandmother. Although father claims to have sent
“money” and “things” for the “necessities of life” to Chase, mother
and MGM contradicted this assertion and we cannot second guess
the juvenile court’s resolution of this conflict. Although father
has two daughters in Connecticut, they live with their mothers.
Thus, father has no experience caring for young children,
especially a child, like Chase, who is of tender years and who has
behavioral problems that need attention. Chase has developed
such a close bond with his sister (Hayleigh) and with MGM that
he wishes to remain with them. From this evidence, the juvenile
court could reasonably infer, by clear and convincing evidence,
that Chase is likely to suffer an emotional detriment by being
uprooted from the safe world he knows with sister and MGM
(when MGM is aware of and willing to participate in behavioral




                                 8
support services to address Chase’s needs) to be placed 3,000
miles away to live alone with his father, a man he has never
known, who has made no effort to get to know Chase, and who is
unfamiliar with his behavioral needs. The damage to Chase’s
emotional well-being is even more likely where, as here, his
behavioral needs already demonstrate some emotional fragility.
(Accord, A.C., supra, 54 Cal.App.5th at p. 46 [“A court properly
may decline placement with a safe and nonoffending parent if
that placement would be detrimental to the child’s emotional
well-being.”].)
       Father makes two categories of arguments in response.
       First, father disputes the juvenile court’s evaluation of the
evidence. Specifically, father asserts that (1) he is capable of
caring for Chase because he has two daughters, because he has a
job and is in compliance with his probation, and because the
Department preliminarily noted that he “appeared to be an
appropriate and non-offending parent,” (2) placing Chase with
father would allow Chase to develop a sibling bond with his two
half sisters in Connecticut and would not affect Chase’s sibling
bond with Dallas because no such bond really existed in the first
place and because Chase could call Dallas on the phone, (3) the
juvenile court was wrong to cite Chase’s desire to remain with
MGM and Hayleigh or the absence of any relationship between
father and Chase because those considerations are not enough, by
themselves, to find detriment (C.M., supra, 232 Cal.App.4th at p.
1403), (4) the absence of a report on the safety of father’s home
cannot be a basis for a finding of detriment (Patrick S., supra,
218 Cal.App.4th at pp. 1274-1275), and (5) father did not act in a
manner incompatible with parenthood because he is
nonoffending.




                                 9
       We are unpersuaded. As a threshold matter, father
appears at various points to ask us to reweigh the evidence in a
light more favorable to him, but we must decline that invitation
because it is outside the purview of substantial evidence review.
(In re Alexzander C. (2017) 18 Cal.App.5th 438, 450.) Father’s
specific challenges also lack merit. Father may have visited his
daughters regularly, but he was never their primary caregiver
and was incarcerated for most of their lives as well (between 2016
and 2020); father’s employment and compliance with probation is
important to keeping him out of custody, but does not speak to
his parenting skills; and the Department’s preliminary view
about father’s fitness was meant to be preliminary, not binding
and dispositive. Father’s focus on whether Chase had a sibling
bond with his infant half brother Dallas ignores the more
pertinent and more established bond he has with his older half
sister Hayleigh; Chase’s ability to form, over time, new sibling
bonds with his half sisters in Connecticut does not lessen the
emotional trauma Chase is likely to experience when he is torn
away from Hayleigh now. Although Chase’s wishes and the lack
of any relationship between Chase and father are not dispositive
by themselves, those circumstances in conjunction with the other
circumstances articulated above collectively constitute
substantial evidence to support the juvenile court’s finding of
detriment. The absence of any home safety report is irrelevant
because neither the juvenile court nor this court has relied on
that fact. And father’s status as a nonoffending parent is the
starting point of the inquiry under section 361.2, not its endpoint.
       Second, father urges that precedent dictates a ruling in his
favor. It does not. To begin with, drawing parallels between
evidence sufficient to constitute a detriment under section 361.2




                                10
in different cases is somewhat perilous because the inquiry into
detriment looks to the totality of the circumstances and, for that
reasons, is necessarily case specific. That being said, none of the
cases father cites is directly analogous to the facts in this case.
C.M. held that substantial evidence did not support a finding of
detriment in requiring a 14-year-old child to be placed with her
father and separated from her half sibling, when she had not
seen him in 11 years, when he lived in a different but nearby
state, and when she preferred not to be in his custody because he
would leave her with a stepmother. (C.M., supra, 232
Cal.App.4th at pp. 1399-1404.) Patrick S. held that substantial
evidence did not support a finding of detriment in requiring an
11-year-old to be placed with his father when the child was
ambivalent about living with the father, when the father lived
out of state, when the child had no relationship with the father
because the mother prevented it, and when the father made
every effort to be in contact with the child after dependency
proceedings began. (Patrick S., supra, 218 Cal.App.4th at pp.
1262-1264.) John M. held that substantial evidence did not
support a finding of detriment in requiring a 14-year-old to be
placed with his father when the child did not desire that
placement, when the father lived in a different state, and when
the child’s sole sibling bond was with an infant half sibling, but
the father resumed his relationship with the child a year before
the dependency petition was filed. (John M., supra, 141
Cal.App.4th at pp. 1568-1571.) In re Abram L. (2013) 219
Cal.App.4th 452 held that substantial evidence did not support a
finding of detriment in requiring a 15-year-old and 13-year-old to
be placed with their father when they did not desire that
placement, but when they had been in regular contact with their




                                11
father for years. (Id. at pp. 455, 464.)3 None of these cases
involved a child of tender years with a close bond to his older half
sibling being required to move across the country to live with a
father he never knew and who had voluntarily chosen to stay
away from the child; the damage to the child’s emotional well-
being in this case, by virtue of the child’s younger age and
concomitantly deeper attachment to his half sibling and
caregiver, is greater and hence supported the court’s finding of
detriment.
                           DISPOSITION
      The order is affirmed.
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                      ______________________, J.
                                      HOFFSTADT

We concur:



_________________________, Acting P. J.
ASHMANN-GERST



_________________________, J.
CHAVEZ


3     Father also cites In re Marquis D. (1995) 38 Cal.App.4th
1813, but that case was reversed because the juvenile court failed
to apply section 361.2 at all; here, the question is whether the
juvenile court did so properly.




                                 12